DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-27 are pending.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 22-26, in the reply filed on 04/15/2022 is acknowledged.
Claims 1-21 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/15/2022.

Priority
The present application is a continuation of U.S. Application No. 16/976,287, filed August 27, 2020, which is a National Stage of International Application No. PCT/JP2019/007415, filed February 27, 2019, which is based upon and claims the benefit of priority to International Application No. PCT/JP2018/007544, filed February 28, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/976,287, filed on 08/27/2020.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 11/29/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Claim Construction and Broadest Reasonable Interpretation (BRI) of the Claims
	As will be discussed in more detail below (see 35 U.S.C. 112, 2nd Paragraph) it is totally unclear what Applicants are attempting to claim.  However, to the extent the claims can be construed as a “medicament” that comprises edaravone (3-methyl-1-phenyl-2-pyrazolin-5-one) and a pharmacologically and pharmaceutically acceptable additive having a phenylhydrazine content of 20 ppm or less produced by the recited process, claim construction and broadest reasonable interpretation of the claims is as follows.
	The elected invention is directed to a product-by-process.  See Claim 22 (“A medicament for treating amyotrophic lateral sclerosis or suppressing progress of amyotrophic lateral sclerosis, wherein the medicament is produced by a process comprising…”).  
As best the Examiner can determine, the medicament is intended to comprise the active pharmaceutical ingredient 3-methyl-1-phenyl-2-pyrazolin-5-one and a pharmacologically and pharmaceutically acceptable additive. See Claim 22 (“…mixing the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient with at least one pharmacologically and pharmaceutically acceptable additive…”).
While it is unclear whether the medicament product or only the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient present in the medicament comprises 20 ppm or less of phenylhydrazine, the claims do recite “…such that the phenylhydrazine content in the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient is 20 ppm or less…”. See Claim 22.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP 2113(I).
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
As will be established by the art cited by the Examiner infra, medicaments comprising the active pharmaceutical ingredient 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) and a pharmacologically and pharmaceutically acceptable additive were well-known in the art.  That such medicaments may have been made by different processes is immaterial to determination of patentability of the claimed product-by-process claims.  Indeed, the claimed process is merely a process by which the amount of phenylhydrazine in 3-methyl-1-phenyl-2-pyrazolin-5-one can be determined but does not affect the actual composition of the medicament.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 22-26 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The metes and bounds of the claimed subject matter is totally unclear because it is not apparent what Applicants are actually claiming.
The claims appear to be drawn to a composition of matter, i.e., “a medicament”, that is made by a particular process.  See Claim 22 (“A medicament for treating amyotrophic lateral sclerosis or suppressing progress of amyotrophic lateral sclerosis, wherein the medicament is produced by a process comprising…”).  It is unclear of what the medicament is actually comprised. While it appears the “medicament” is intended to comprise the active pharmaceutical ingredient 3-methyl-1-phenyl-2-pyrazolin-5-one and a pharmacologically and pharmaceutically acceptable additive (“…mixing the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient with at least one pharmacologically and pharmaceutically acceptable additive…”), the preamble of Claim 22 does not actually recite a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one and a pharmacologically and pharmaceutically acceptable additive.  
It is totally unclear how the recited steps are actually carried out, i.e., what is actually made and measured, and where the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient in the final “medicament” product actually comes from.  For example, Claim 22 recites a step of obtaining a second measured value by measuring a phenylhydrazine content in a 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient solution including a 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient, a second acidic water and a second water-soluble organic solvent.  It is unclear if this “3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient solution including a 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient” is the same 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient that is mixed with at least one pharmacologically and pharmaceutically acceptable additive.  It is also unclear whether this “3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient solution including a 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient” is the same “3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient” whose phenylhydrazine content is detected in the subsequent step.
It is unclear whether the claimed step of “detecting a phenylhydrazine content in a 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient based on the first measured value and the second measured value to determine whether the phenylhydrazine content in the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient is 20 ppm or less” requires that the phenylhydrazine content is actually 20 ppm or less.  For example, determining that the phenylhydrazine content in the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient is 100 ppm is also naturally determining whether it is 20 ppm or less, i.e., it is determined that it is NOT 20 ppm or less.
It is unclear whether the step of:

    PNG
    media_image1.png
    220
    648
    media_image1.png
    Greyscale

requires mixing 3-methyl-1-phenyl-2-pyrazolin-5-one that has been determined to actually have a phenylhydrazine content of 20 ppm or less or whether “such that the phenylhydrazine content in the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient is 20 ppm or less” only requires that the final medicament product has a phenylhydrazine content of 20 ppm or less.
	It is unclear whether “the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient” that is mixed with at least one at least one pharmacologically and pharmaceutically acceptable additive is referring to the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient whose phenylhydrazine content is detected based on the first measured value and the second measured value or is referring to the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient in the 3-methyl-1-phenyl-2-pyrazolin-5-one sample solution from which a second measured value is obtained.  Since there are two previous, distinct recitations of a 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient in the claims prior to recitation of “the 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient” recited in the “mixing” step, it is unclear to which 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient is being referred.
	The disclosure does not aid in the interpretation of the claims because the disclosure appears to only provide for a means to use HPLC to measure phenylhydrizine content by preventing the decomposition of phenylhydrizine and the decomposition of 3-methyl-1-phenyl-2-pyrazolin-5-one in solutions that are analyzed by HPLC.  See page 57, lines 11-20.  Applicants appear to be using commercially available 3-methyl-1-phenyl-2-pyrazolin-5-one as they do not disclose or describe synthesizing 3-methyl-1-phenyl-2-pyrazolin-5-one having a phenylhydrazine content of 20 ppm or less.
	For all of the above reasons, the metes and bounds of the claims are unclear.  It is not apparent of what, exactly, the claimed “medicament” is comprised, what is required by the claimed active steps, and whether the claimed “medicament” actually requires a certain level of phenylhydrizine in the final product.
	For purposes of applying prior art to the claimed product-by-process claims, the claims are broadly construed to produce a product comprising “3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient and at least one pharmacologically and pharmaceutically acceptable additive”.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA ET AL. (J. Clin. Biochem. Nutr., November 2017, vol. 61, no. 3, pages 164-168) (Published Online October 26, 2017).
Tanaka et al. teach Edaravone (3-methyl-1-phenyl-2-pyrazolin-5-one) has garnered  attention since its approval for amyotrophic lateral sclerosis in Japan (2015) and the United States (2017). Edaravone is administered intravenously, and as such, is distributed in the form of aqueous solution. See Abstract.  Tanaka et al. thus teach a “medicament” comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and a pharmacologically and pharmaceutically acceptable additive [aqueous solution].
Tanaka et al. teach dissolving 30 mg edaravone in 20 mL water and, if necessary, 1 N aqueous sodium hydroxide was added, and the final pH was adjusted to 5–6 by adding 1 N aqueous HCl. The resulting 8.61 mM edaravone aqueous solution was mixed with either 20 mg NaHSO3 (9.61 mM), 10 mg cysteine (4.13 mM), 25.4 mg GSH (4.13 mM) or their combination. See page 164, right column, “Stability of edaravone in aqueous solutions”.
Tanaka et al. teach quantifying edaravone and measuring phenylhydrazine (PHZ) by HPLC. See page 164, right column, “High-performance liquid chromatography analysis”.  See also Figs. 3 and 4.
Tanaka et al. teach that edaravone is synthesized from PHZ and ethyl acetylacetonate. If edaravone is hydrolyzed, it yields potentially carcinogenic PHZ. Therefore, PHZ formation during storage should be prevented. See page 165, left column, “PHZ formation”.  Tanaka et al. teach “no formation of PHZ was observed when NaHSO3 + GSH were added to aqueous edaravone”.  See paragraph bridging pages 165-166; Fig. 4C.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Accordingly, Tanaka et al. anticipate the claimed “medicament” comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and a pharmacologically and pharmaceutically acceptable additive [aqueous solution] that does not contain phenylhydrazine (PHZ), even though it was made by a different process, i.e., dissolving 30 mg edaravone in 20 mL water and, if necessary, adding 1 N aqueous sodium hydroxide, the final pH adjusted to 5–6 by adding 1 N aqueous HCl, and the resulting 8.61 mM edaravone aqueous solution being mixed with either 20 mg NaHSO3 (9.61 mM), 10 mg cysteine (4.13 mM), 25.4 mg GSH (4.13 mM) or their combination.
As dependent Claims 23-26 do not further limit the contents of the medicament per se, but rather the process by which the medicament is made, they are anticipated by Tanaka et al. because the product is the same absent factual evidence to the contrary.

Claim(s) 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP NO. 7,211,596 (Issued May 1, 2007).
	USP ‘596 teaches an injection which contains as the active ingredient a pyrazolone derivative which typically is Edaravone1, a physiologically acceptable salt thereof, or a hydrate or solvate of either in an amount of 3 to 60 mg/mL. It is excellent in long-term stability, product storage, and suitability for use. See Abstract.
	USP ‘596 teaches a medicament comprising edaravone and at least one pharmacologically and pharmaceutically acceptable additive produced by a process comprising:
Edaravone (1 g) was added to 60 mL of ethanol to dissolve the former in the latter. Separately, to 140 mL of water for injection were added 20 mg of disodium edetate, 420 mg of citric acid monohydrate and 294 mg of trisodium citrate to dissolve the latter in the former. These two solutions were mixed with stirring and the mixed solution was adjusted to pH 3.6 with 1 mol/L of hydrochloric acid. Then, water for injection was added to give a total volume of 200 mL, followed by aseptic filtration through a membrane filter. The solution thus obtained was filled into a 10 mL vial. After the air in the head space of the vial was purged with nitrogen, the vial was sealed hermetically with a rubber stopper and an aluminum cap to obtain an injection (the concentration of Edaravone: 5 mg/ml).
See Example 1.
	USP ‘596 teaches another medicament comprising edaravone and at least one pharmacologically and pharmaceutically acceptable additive produced by a process comprising the procedure of Example 1 except 196 mg phosphoric acid was used in place of citric acid monohydrate and trisodium citrate.  See Example 2.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Accordingly, USP ‘596 anticipates the claimed “medicament” comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and a pharmacologically and pharmaceutically acceptable additive, even though it was made by a different process.
As dependent Claims 23-26 do not further limit the contents of the medicament per se, but rather the process by which the medicament is made, they are anticipated by USP ‘596 because the product is the same absent factual evidence to the contrary.

Claim(s) 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/067343 A1 (Published May 28, 2009).
WO ‘343 teaches medicaments comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and a pharmacologically and pharmaceutically acceptable additive [oil/water emulsion] prepared by, for example, stirring together refined soybean oil, refined egg-yolk lecithin, and oleic acid, adding edaravone to the mixture and stirring, and adding a mixture of propylene glycol and mannitol in distilled water to the mixture, emulsifying, and adding distilled water to the emulsion to make it 200 mL.  Sodium hydroxide was added and the pH adjusted to fall within the neutral range of 6.0 to 6.5 and the emulsion further emulsified.  The emulsion was filtered through a membrane filter (pore size 0.45μm) and the filtered lipid emulsion was poured in a 5 ml ampoule and the ampoule was sealed with nitrogen added to it and sterilized.  See Preparation Examples 1, 2, 3, and 4.
Stability of the Preparative Examples 1-4 as well as the commercially available Edaravone formulation were measured by HPLC.  As evidenced by Table 1, the edaravone content was 100.0% or greater at 0 and 1 months.

    PNG
    media_image2.png
    156
    398
    media_image2.png
    Greyscale

See Table 1.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Accordingly, WO ‘343 anticipates the claimed “medicament” comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and a pharmacologically and pharmaceutically acceptable additive, even though it was made by a different process.
As dependent Claims 23-26 do not further limit the contents of the medicament per se, but rather the process by which the medicament is made, they are anticipated by WO ‘343 because the product is the same absent factual evidence to the contrary.

Claim(s) 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/111070 A2 (Published Sept. 15, 2011).
WO ‘070 teaches medicaments comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and a pharmacologically and pharmaceutically acceptable additive [water for injection] prepared by, for example, mixing water for injection, cysteine HCl, hydroxypropyl-b-cyclodextrin, edaravone, sodium bisulphite, citicoline sodium, and disodium EDTA, making up to 1000 mL by adding water for injection, stirring to dissolve, adjusting pH to 3.5 with phosphoric acid, filtering through 0.45 micron and 0.25 micron membranes, and then aseptically filling into 30 mL capacity vials having 20 mL per vial.  See Example 1-4.   
WO ‘070 teaches the stability of the injectable solutions is found acceptable during a period of one year of study.  See Example 4.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Accordingly, WO ‘070 anticipates the claimed “medicament” comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and a pharmacologically and pharmaceutically acceptable additive, even though it was made by a different process.
As dependent Claims 23-26 do not further limit the contents of the medicament per se, but rather the process by which the medicament is made, they are anticipated by WO ‘070 because the product is the same absent factual evidence to the contrary.

Claim(s) 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0320215 A1 (Published Dec. 23, 2010).
US ‘215 teaches a pyrazolone derivative represented by the formula (I) has been commercially available as a brain-protecting agent (generic name: "Edaravone"; product name: "Radicut"; manufactured and distributed by Mitsubishi Tanabe Pharma Corporation) and is commercially available as a Radicut injection 30 mg in the form of a 20 ml of solution containing 30 mg of 3-methyl-1-phenyl-2-pyrazoline-5-one (Edaravone) filled into a glass ampule. See [0004]-[0006].
US ‘215 teaches a solution obtained by diluting commercially available Radicut (registered trademark) injection 30 mg (manufactured and distributed by Mitsubishi Tanabe Pharma Corporation) with 100 mL of a normal saline was filled into an infusion bag formed with each of various types of films A01 to A05 and Comparative Example 1 shown in Table 1, and it was then sterilized. The content of a main component (Edaravone) was measured before and after the sterilization. See Example 1.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Accordingly, US ‘215 anticipates the claimed “medicament” comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and a pharmacologically and pharmaceutically acceptable additive, even though it was made by a different process.
As dependent Claims 23-26 do not further limit the contents of the medicament per se, but rather the process by which the medicament is made, they are anticipated by US ‘215 because the product is the same absent factual evidence to the contrary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 22-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over USP NO. 7,211,596 (Issued May 1, 2007), US 2014/0228420 A1 (Published Aug. 14, 2014), US 2010/0320215 A1 (Published Dec. 23, 2010), and WO 2011/111070 A1 (Published Sept. 15, 2011) in view of CN 103454370 (Published Dec. 18, 2013) (English Language Translation of Description referenced below) and TANAKA ET AL. (J. Clin. Biochem. Nutr., November 2017, vol. 61, no. 3, pages 164-168) (Published Online October 26, 2017).	

Claimed Invention
	The claims are drawn to a product, i.e., a “medicament”, made by the particular claimed process.  More specifically, the claims circumscribe steps of analyzing phenylhydrazine content in solutions containing phenylhydrazine or 3-methyl-1-phenyl-2-pyrazoline-5-one (Edaravone) to ascertain whether a 3-methyl-1-phenyl-2-pyrazoline-5-one “active pharmaceutical ingredient” has a phenylhydrazine content of 20 ppm of less.
	As best the Examiner can determine, the “medicament” product as claimed only comprises 3-methyl-1-phenyl-2-pyrazoline-5-one active pharmaceutical ingredient and at least one pharmacologically and pharmaceutically acceptable additive.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Teachings of USP ‘596
	USP ‘596 teaches an injection which contains as the active ingredient a pyrazolone derivative which typically is Edaravone2, a physiologically acceptable salt thereof, or a hydrate or solvate of either in an amount of 3 to 60 mg/mL. It is excellent in long-term stability, product storage, and suitability for use. See Abstract.
	USP ‘596 teaches a medicament comprising edaravone and at least one pharmacologically and pharmaceutically acceptable additive produced by a process comprising:
Edaravone (1 g) was added to 60 mL of ethanol to dissolve the former in the latter. Separately, to 140 mL of water for injection were added 20 mg of disodium edetate, 420 mg of citric acid monohydrate and 294 mg of trisodium citrate to dissolve the latter in the former. These two solutions were mixed with stirring and the mixed solution was adjusted to pH 3.6 with 1 mol/L of hydrochloric acid. Then, water for injection was added to give a total volume of 200 mL, followed by aseptic filtration through a membrane filter. The solution thus obtained was filled into a 10 mL vial. After the air in the head space of the vial was purged with nitrogen, the vial was sealed hermetically with a rubber stopper and an aluminum cap to obtain an injection (the concentration of Edaravone: 5 mg/ml).
See Example 1.
	USP ‘596 teaches another medicament comprising edaravone and at least one pharmacologically and pharmaceutically acceptable additive produced by a process comprising the procedure of Example 1 except 196 mg phosphoric acid was used in place of citric acid monohydrate and trisodium citrate.  See Example 2.

Teachings of US ‘420
	US ‘420 teaches an ALS therapeutic agent comprising 3-methyl-1-phenyl-2-pyrazolin-5-one is known ([0004]), an agent for treating amyotrophic lateral sclerosis or symptoms caused by amyotrophic lateral sclerosis, and/or for suppressing the progress thereof, which comprises 3-methyl-1-phenyl-2-pyrazolin-5-one as an active ingredient, wherein a drug holidays period for 1 or more days is established one or two or more times, in a period in which the disease is treated and/or the progress thereof is suppressed is known ([0005]), and administering 30 mg of 3-methyl-1-phenyl-2-pyrazolin-5-one to an ALS patient by infusion for 14 days, and then administering it for 10 days in 1 month is known ([0005]).
	US ‘420 teaches a pharmaceutical agent for treating amyotrophic lateral sclerosis or suppressing the disease progress thereof, or treating symptoms caused by amyotrophic lateral sclerosis or suppressing the disease progress thereof, which comprises, as an active ingredient, 3-methyl-1-phenyl-2-pyrazolin-5-one or a physiologically acceptable salt thereof. See [0012].
	US ‘420 teaches 3-Methyl-1-phenyl-2-pyrazolin-5-one used as an active ingredient of the pharmaceutical agent of the present invention or a salt thereof may be directly administered to a patient. Preferably, pharmacologically and pharmaceutically acceptable additives are added to the active ingredient, and thus, the active ingredient or a salt thereof can be provided in the form of a pharmaceutical preparation that is well known to persons skilled in the art. See [0090].
	US ‘420 teaches examples of the pharmacologically and pharmaceutically acceptable additives include excipients, disintegrators or disintegration aids, binders, lubricants, coating agents, pigments, diluents, bases, solubilizers or solubilizing agents, isotonizing agents, pH adjusters, stabilizers, propellants, and adhesives. Examples of a pharmaceutical preparation suitable for oral administration include tablets, capsules, powder agents, fine grain agents, granules, liquid agents, and syrup agents. Examples of a pharmaceutical preparation suitable for parenteral administration include injections, drops, patches, and suppositories. See [0091].
	US ‘420 teaches two ampules of "Radicut (registered trademark), Injection 30 mg" (containing 30 mg of 3-methyl-1-phenyl-2-pyrazolin-5-one; manufactured and distributed by Mitsubishi Tanabe Pharma Corporation) were diluted with a suitable amount of normal saline before the use, and the thus prepared solution was intravenously administered to the patients by drops over 60 minutes once a day. See [0161].

Teachings of US ‘215
US ‘215 teaches a pyrazolone derivative represented by the formula (I) has been commercially available as a brain-protecting agent (generic name: "Edaravone"; product name: "Radicut"; manufactured and distributed by Mitsubishi Tanabe Pharma Corporation) and is commercially available as a Radicut injection 30 mg in the form of a 20 ml of solution containing 30 mg of 3-methyl-1-phenyl-2-pyrazoline-5-one (Edaravone) filled into a glass ampule. See [0004]-[0006].
US ‘215 teaches a solution obtained by diluting commercially available Radicut (registered trademark) injection 30 mg (manufactured and distributed by Mitsubishi Tanabe Pharma Corporation) with 100 mL of a normal saline was filled into an infusion bag formed with each of various types of films A01 to A05 and Comparative Example 1 shown in Table 1, and it was then sterilized. The content of a main component (Edaravone) was measured before and after the sterilization. See Example 1.
	
Teachings of WO ‘070
WO ‘070 teaches medicaments comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and a pharmacologically and pharmaceutically acceptable additive [water for injection] prepared by, for example, mixing water for injection, cysteine HCl, hydroxypropyl-b-cyclodextrin, edaravone, sodium bisulphite, citicoline sodium, and disodium EDTA, making up to 1000 mL by adding water for injection, stirring to dissolve, adjusting pH to 3.5 with phosphoric acid, filtering through 0.45 micron and 0.25 micron membranes, and then aseptically filling into 30 mL capacity vials having 20 mL per vial.  See Example 1-4.   
WO ‘070 teaches the stability of the injectable solutions is found acceptable during a period of one year of study.  See Example 4.

	The combined teachings of USP ‘596, US ‘420, US ‘215, and WO ‘070 thus clearly establish that medicaments comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and at least one pharmacologically and pharmaceutically acceptable additive were well-known and in fact commercially available (Radicut injection 30 mg manufactured and distributed by Mitsubishi Tanabe Pharma Corporation) before Applicants’ filing date.  

Teachings of CN ‘370
	CN ‘370 teaches a method for determining the residue of phenylhydrazine compounds in bulk drugs by using HPLC (high performance liquid chromatography).  See page 1 of English Translation, “Technical Field”.
	CN ‘370 teaches Edaravone (3-methyl-1-phenyl-2-pyrazoline-5-one) is a brain protective agent developed by Japanese Mitsubishi Chemical Company, clinically, can be used for improving symptoms such as nerves, daily living behaviors and the like of patients suffering from cerebral infarction acute phase, has a slight side effect, is remarkable in curative effect, and has a good prognosis effect. CN ‘370 teaches a method for preparing Edaravone by reacting phenylhydrazine with ethyl acetoacetate in an alcohol solvent at 40-90°C and an acid catalyst. The residual amount of phenylhydrazine in its drug standard is controlled at 25 ppm. See page 1 of English Translation, “Background of the Invention”.
	CN ‘370 teaches a trace amount of phenylhydrazine compound (p-hydrazinylbenzenesulfonamide, p-hydrazinylbenzoic acid, phenylhydrazine, p-methanesulfonylphenylhydrazine) in bulk drugs can be detected, and the sensitivity is high (sensitivity can reach 0.75 ppm), which can effectively control the bulk drug quality.
See paragraph bridging pages 1-2 of English Translation.
Teachings of TANAKA ET AL.
Tanaka et al. teach Edaravone (3-methyl-1-phenyl-2-pyrazolin-5-one) has garnered  attention since its approval for amyotrophic lateral sclerosis in Japan (2015) and the United States (2017). Edaravone is administered intravenously, and as such, is distributed in the form of aqueous solution. See Abstract.  Tanaka et al. thus teach a “medicament” comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and a pharmacologically and pharmaceutically acceptable additive [aqueous solution].
Tanaka et al. teach dissolving 30 mg edaravone in 20 mL water and, if necessary, 1 N aqueous sodium hydroxide was added, and the final pH was adjusted to 5–6 by adding 1 N aqueous HCl. The resulting 8.61 mM edaravone aqueous solution was mixed with either 20 mg NaHSO3 (9.61 mM), 10 mg cysteine (4.13 mM), 25.4 mg GSH (4.13 mM) or their combination. See page 164, right column, “Stability of edaravone in aqueous solutions”.
Tanaka et al. teach quantifying edaravone and measuring phenylhydrazine (PHZ) by HPLC. See page 164, right column, “High-performance liquid chromatography analysis”.  See also Figs. 3 and 4.
Tanaka et al. teach that edaravone is synthesized from PHZ and ethyl acetylacetonate. If edaravone is hydrolyzed, it yields potentially carcinogenic PHZ. Therefore, PHZ formation during storage should be prevented. See page 165, left column, “PHZ formation”.  Tanaka et al. teach “no formation of PHZ was observed when NaHSO3 + GSH were added to aqueous edaravone”.  See paragraph bridging pages 165-166; Fig. 4C.



Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established in the art that medicaments comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (Edaravone) and at least one pharmacologically and pharmaceutically acceptable additive were well-known and in fact commercially available (Radicut injection 30 mg manufactured and distributed by Mitsubishi Tanabe Pharma Corporation) before Applicants’ filing date.  See for example USP ‘596, US ‘420, US ‘215, and WO ‘070.
It was also well-known in the art that 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) is synthesized from phenylhydrazine (PHZ) and ethyl acetylacetonate and that if edaravone is hydrolyzed, it yields potentially carcinogenic PHZ.  See Tanaka et al.  The prior art teaches the residual amount of phenylhydrazine in edaravone drug standard is controlled at 25 ppm. See CN ‘370.
A person of ordinary skill in the art at the time the application was filed would have found it obvious to determine levels of PHZ in medicaments comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) and to reduce PHZ formation during storage because that is what the prior art expressly teaches.  See Tanaka et al.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to make a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) and at least one pharmacologically and pharmaceutically acceptable additive, to determine levels of phenylhydrazine (PHZ) in the medicament (for example by HPLC analysis as taught in CN ‘370 and Tanaka et al.), and to use edaravone having low PHZ levels given its description in the art as a potential carcinogen whose formation during storage of medicaments comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) should be reduced and in fact be less than 25 ppm (CN ‘370).  The prior art in fact was already taking steps to stabilize edaravone for example by adding NaHSO3 + GSH to aqueous edaravone (Tanaka et al.), using different pharmaceutical additives (USP ‘596 and WO ‘070), and storing in different infusion bags (US ‘215).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




U.S. Patent No. 7,211,596
Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7,211,596. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘596 patent claims anticipate the claimed “medicament” in so far as the injectable pharmaceutical compositions claimed in the ‘596 patent are a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) active pharmaceutical ingredient and at least one pharmacologically and pharmaceutically acceptable additive.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

U.S. Patent No. 9,956,203
Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,956,203. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘203 patent claims anticipate the claimed “medicament” in so far as the plastic containers claimed in the ‘203 patent comprise a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one active pharmaceutical ingredient and at least one pharmacologically and pharmaceutically acceptable additive, i.e., “…containing a solution comprising, as an active ingredient, 3-methyl-1-phenyl-2-pyrazolin-5-one”.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

U.S. Patent No. 10,987,341
Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,987,341. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘341 patent claims anticipate the claimed “medicament” in so far as the edaravone suspensions claimed in the ‘341 patent are a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) active pharmaceutical ingredient and at least one pharmacologically and pharmaceutically acceptable additive.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 



U.S. Patent No. 11,241,416
Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,241,416. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘416 patent claims anticipate the claimed “medicament” in so far as the edaravone suspensions claimed in the ‘416 patent are a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) active pharmaceutical ingredient and at least one pharmacologically and pharmaceutically acceptable additive.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Application No. 17/308,399
Claims 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/308,399 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘399 application claims anticipate the claimed “medicament” in so far as the edaravone suspensions claimed in the ‘399 application are a medicament comprising 3-methyl-1-phenyl-2-pyrazolin-5-one (edaravone) active pharmaceutical ingredient and at least one pharmacologically and pharmaceutically acceptable additive.
As discussed supra, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
    

    
        1 3-Methyl-l-phenyl-2-pyrazolin-5-one (non-proprietary name: "Edaravone", trade name: "Radicut"; manufactured and sold by Mitsubishi Pharma Corporation. hereinafter referred to as Edaravone). See col. 1, lines 53-57.
        2 3-Methyl-l-phenyl-2-pyrazolin-5-one (non-proprietary name: "Edaravone", trade name: "Radicut"; manufactured and sold by Mitsubishi Pharma Corporation. hereinafter referred to as Edaravone). See col. 1, lines 53-57.